Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
 

                                         DETAILED ACTION
1.    Claims 1-20 are presented for the examination.
                                                   Double Patenting

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).



 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of Patent US 10489167 B2, claims 1-20 of US 9619253 B2,
claims 1-20 of US 9367338 B2, claims 1-19 of US 8910193 B2 contain(s) every element of claim(s) 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,

225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMP ANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 1- 20 are generic to the species of invention covered by claim 1-18 of US 10489167 B2, US 10489167 B2, claims 1-20 of US 9619253 B2, claims 1-20 of US 9367338 B2, claims 1-19 of US 8910193 B2. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Omum, 686 F.2d 937, 944, 214 USPQ761, 767 (CCPA 1982).

                                       Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudel (US 20120233182 Al) in view of Bent (US 20040227776).

As to claim 1, Baudel teaches receiving an expression describing a relation between a first property of a first data of the application to a first property of a second data of the application (the model matching unit 111 allows the user interface component to take as input any source data model 110 that is discoverable (i.e. the objects that constitute the model can be inspected through introspection and their attributes and values can be queried) and introspect the source data model 110 to display and interact with only the subset of the items that match the target data model 112 , para[0047], the source data set 110 comprises data and a description of the data structure as a set of types composing the data. A data type (or type) comprises a set of named and typed attributes and defines a set of operations that can be performed on this set of attributes. A class is a polymorphic data type whose operations and attributes can be extended and redefined in subtypes. In the following description, the terms "data type" or "type" or "target type" or "source type" will be used with a similar meaning. The source data set 110 accordingly represent collections of named and typed attributes. The source data set 110 may be represented according to any suitable language or framework, such as Java classes described by their beans, an XML file, a JSON data structure, or even a SQL interface to a database, para[0049] to para[0050]/A matching rule[expression] comprises the expression of a condition related to attribute name and/or attribute type between[relation] a source attribute[a first property] in the source data model[a first data] and a target attribute[a second property] in the target data model[a second data], and the definition of a priority score to be associated to the pair[relation] [source attribute, target attribute] if the condition is satisfied, para[0092]/ To determine the target expression] are applied to attribute pairs, each pair including a target attribute TA of the target type and a source attribute SA of the source type or object, para[0091]/More specifically, the model matching unit 111 examines the source data model 110, and discover the data elements of the source data model that have attributes whose types match  the target data model 112 associated with the user interface component 108 based on predefined attribute matching rules 114 such as naming and/or typing rules[expression] (an exemplary naming rule may consist for example in determining whether a source attribute name[a first property] match[relation] approximately a target attribute name[a second property], such as ’begin" and "end" for "start" and "stop", or "length" for "duration", and so forth), para[0048], In 1-10/ The model matching unit 111 allows the user interface component to take as input any source data model 110 that is discoverable (i.e. the objects that constitute the model can be inspected through introspection and their attributes and values can be queried) and introspect the source data model 110 to display and interact with only the subset of the items that match the target data model 112, para[0047]/ The source data set 110[a first data] comprises data and a description of the data structure as a set of types composing the data. A data type (or type) comprises a set of named and typed attributes [a first property] and defines a set of operations that can be performed on this set of attributes. A class is a polymorphic data type whose operations and attributes can be extended and redefined in subtypes. In the following description, the terms "data type" or "type" or "target type" or "source type" will be used with a similar meaning. The source data set 110 accordingly represent collections of named and typed attributes. The source data set 110 may be represented according to any suitable language or framework, such as Java classes described by their beans, an XML file, a JSON data structure, reating a binding between the first data and the second data based on the relation(If a match[relation] is found in step 305, a binding data structure in the form of a proxy type (e.g. proxy class) is created in step 306 to link together the current data type of the source data model with a data type of the target data model, para[0078], ln 1-5, determining a matching[relation] target data type for said source data type based on the target type score determined for each target data type; binding said source data type to said target data type using a binding data structure, left col 10, ln 12-20)/ The matching rules may comprise naming rules involving a comparison related to the attribute names between the source attribute in the source type and the target attribute in the target type. One such naming rule may consist in determining if the source attribute name exactly matches [relation] a target attribute name. If such rule is satisfied, the attributes will be bound together, para[0094] / The model matching unit 111 allows the user interface component to take as input any source data model 110 that is discoverable (i.e. the objects that constitute the model can be inspected through introspection and their attributes and values can be queried) and introspect the source data model 110 to display and interact with only the subset of the items that match the target data model 112, para[0047], In 1-5 ), the first property of the first data, and the first property of the second data, converting (to determine the best target type [second property] for a given source type or object, each target type [second property] in the target data model[second data] (step 400) is processed. For each target type[ second property] of the target model TM[second data] (step 401), step 402 computes a target type[ second property] matching score by scoring the correspondences between each source attribute in the source type and each target attribute in a first set of attributes of the current target type, para[0086] to para[0087]/ To determine the target type [second property] score for each target type (step 402), a set of predefined second property] and a source attribute SA of the source type[first property] or object. The application of the set of name matching rules provide a name matching rule score name Match(SA, TA) and the application of the set of type matching rules provide a type matching rule score type Match(SA, TA). A combination of the name matching rule score name Match(SA, TA) and the type matching rule score type Match(SA, TA) is used to determine an attribute score value for each pair [SA, TA, para[0091]/ examines the source data model 110, and discover the data elements of the source data model[first data] that have attributes whose types[ first property] match the target data model 112 associated with the user interface component 108 based on predefined attribute matching rules 114 such as naming and/or typing[first property], para[0048]/ FIG. 4 is a high-level flowchart of the steps performed to determine for a given source object[first data] or data type[ first property] in the source data sets[first data] the best equivalent matching in the target data model TM (step 205 and 305), the attribute type is allowed to be converted into another type even if the conversion is approximate, para[0106], ln 9-20/ binding [binding] said source data type to said target data type using a binding data structure, claim 1, In 1-130).
Baudel does not teach propagating a change to the first property of the second data based on a change to the first property of the first data, the propagating comprising converting a data type of the second data to a different data type; and altering a property of the second data based on the binding. However, Bent teaches propagating a change to the first property of the second data based on a change to the first property of the first data, the propagating comprising converting a data type of the second data to a different data type; and altering a property of the second data based on the binding (The logic portion manipulates data values 
UI properties 210 and 212), such as for displayed text, color, font, position, size, and the like. Then, as described in detail later, these UI properties 210 and 212 are associated with , para[0050], in 1-10/ (i.e, bindings) of the data values 238 and 242 to their UI properties 210 and 212 is represented in FIG. 2 by dashed lines from the data value to the UI property (hereinafter referred to as bindings 226 and 228). During the following discussion, the term "data value" may be used interchangeably with the term "source data value". Similarly, the term UI property may be used interchangeably with the term "target property". These bindings 226 and 228 allow dynamic properties (i.e., target properties) to be automatically set from data values (i.e., source data values), such as from properties of arbitrary objects. These bindings may be dynamic so that the bound target property automatically updates to reflect changes in the source data value, para [0016], In 1-10/ A binding specification describes a relationship between the UI property and the data value. The binding specification is used by system level code to determine the manner in which it is notified when the data value undergoes a change and the manner in 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Baudel with Bent to incorporate the feature of propagating a change to the first property of the second data based on a change to the first property of the first data, the propagating comprising converting a data, type of the second data to a different data type: and altering a property of the second data based on the binding because this tightly coupled nature of the user-interface and the logic results in very fragile code and Maintains this fragile code is very costly and time consuming.
As to claim 2, Bent teaches wherein the first data is associated with a first layer of the application and wherein the second data is associated with a second layer of the application
(para [0017], in 1-10) for the same reason as claim 1 above.
As to claim 3, Bent teaches during execution of the application, moving the second data from the second layer of the application to the first layer of the application (para [0017], in 1-10) for the same reason as claim 1 above.
As to claim 4, Bent teaches responsive to the second data being moved to the first layer, maintaining a second binding between the second data, and other data (para [0021], in 1-5/ para [0024], in 1-10) for the same reason as claim 1 above.
As to claim 5, Bent teaches first layer is a presentation layer of the application and wherein the second layer is a database layer of the application (para [0014] to para [00.15 |) for the same reason as claim 1 above.
As to claim 6, Bent teaches the receiving the expression and die creating die binding are accomplished using run time type information (RTTI) associated with the first data and the second data ( para[0020], In 1-5) for the same reason as claim 1 above.
As to claim 7, Bent teaches receiving the expression and the creating the binding occur dynamically during an execution of the application (para [0047], in 1-5/ para [0069], in 1-8) for the same reason as claim 1 above.
As to claim 8, Beth teaches binding allows the first data or the second data to move in a unidirectional manner (para [0017], in 5-8/ para [0021], in 8-10) for the same reason as claim 1 above.
As to claim 9, Bent teaches the binding allows the first data or the second data to move in a. bidirectional manner (para [0022], In 1-10) for the same reason as claim 1 above.
As to claim 10, Bent teaches wherein the first data is a control object of the application and the second data is a source object of the application.
As to claim 11, Bent teaches receiving the expression and die creating the binding are repeated to create a plurality of bindings based on a plurality of expressions (para [0039[, In 1-20) for the same reason as claim 1 above.
As to claim 12, Bent teaches altering a property of a third data bound to the second data based on the altering the property of the second data (para[0014], In 8-15/ fig. 2/para[0022], In 1-10) for the same reason as claim 1 above.
As to claims 13-19, they are rejected for the same reason as claims 1-12 above.
As to claim 20, it is rejected for the same reason as claim 1 above. In addition. Bent teaches framework for orchestrating a movement of the first data and the second data in the application to control when the expression is executed in the application [0003], In 1-10/[0050], In 1-10).
Response to the argument: 

 A.	Applicant amendment filed on 02/26/2021  has been considered but they are not persuasive: 


Applicant argued in substance that : 
 (1) “  Baudel teaches away from "receiving an expression describing a relation between a first property of a first data of the application to a first property of a second data of the application" as recited in independent Claim 1”.
  
B.	 Examiner respectfully disagreed with Applicant's remarks:
               As to the point (1),  Baudel  teaches the model matching unit 111 allows the user interface component to take as input any source data model 110 that is discoverable (i.e. the objects that constitute the model can be inspected through introspection and their attributes and values can be queried) and introspect the source data model 110 to display and interact with only the subset of the items that match the target data model 112 , para[0047], the source data set 110 comprises data and a description of the data structure as a set of types composing the data. A data type (or type) comprises a set of named and typed attributes and defines a set of operations that can be performed on this set of attributes. A class is a polymorphic data type whose expression] comprises the expression of a condition related to attribute name and/or attribute type between[relation] a source attribute[a first property] in the source data model[a first data] and a target attribute[a second property] in the target data model[a second data], and the definition of a priority score to be associated to the pair[relation] [source attribute, target attribute] if the condition is satisfied, para[0092]/ To determine the target type score for each target type (step 402), a set of predefined name matching rules and/or a set of predefined type matching rules[expression] are applied to attribute pairs, each pair including a target attribute TA of the target type and a source attribute SA of the source type or object, para[0091]/More specifically, the model matching unit 111 examines the source data model 110, and discover the data elements of the source data model that have attributes whose types match  the target data model 112 associated with the user interface component 108 based on predefined attribute matching rules 114 such as naming and/or typing rules[expression] (an exemplary naming rule may consist for example in determining whether a source attribute name[a first property] match[relation] approximately a target attribute name[a second property], such as ’begin" and "end" for "start" and "stop", or "length" for "duration", and so forth), para[0048], In 1-10/ The model matching unit 111 allows the user interface component to take as input any source data model 110 that is discoverable (i.e. the objects that constitute the model can be inspected through a first data] comprises data and a description of the data structure as a set of types composing the data. A data type (or type) comprises a set of named and typed attributes [a first property]and defines a set of operations that can be performed on this set of attributes. A class is a polymorphic data type whose operations and attributes can be extended and redefined in subtypes. In the following description, the terms "data type" or "type" or "target type" or "source type" will be used with a similar meaning. The source data set 110 accordingly represent collections of named and typed attributes. The source data set 110 may be represented according to any suitable language or framework, such as Java classes described by their beans, an XML file, a JSON data structure, or even a SQL interface to a database, para[0049] to para[0050] ).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                                            Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is ( 571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on ( 571) 272-7767 . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194